Citation Nr: 0620225	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for service connected bilateral pes planus.

2.  Entitlement to a compensable rating for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued the 30 percent evaluation for bilateral pes planus 
and continued the noncompensable evaluation for bilateral 
hearing loss.  This matter was remanded in September 2004 for 
further development.  

While the case was in remand status, VA awarded the veteran a 
50 percent evaluation for bilateral pes planus, effective 
September 13, 2002 (the date of receipt of the reopened 
claim).  


FINDINGS OF FACT

1.  The current 50 percent rating for the veteran's service 
connected bilateral pes planus is the maximum evaluation 
allowed for the veteran's disability; the medical evidence 
does not show that this disability has necessitated frequent 
periods of hospitalization or is productive of marked 
interference with employment.   

2.  The veteran's January 2006 audiological examination 
(which is the most recent examination and the examination 
that yields the most beneficial scores for rating purposes) 
revealed that he has level IV hearing in his right ear and 
level II hearing in his left ear.  There is no evidence of an 
exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2005).

2.  The schedular criteria for a compensable disability 
rating for hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for increased ratings in September 2002.  In April 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the VCAA 
notice preceded the April 2003 RO rating decision, there is 
no defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there was 
no notice of the specific rating criteria used to evaluate 
the veteran's disabilities.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Initially, it must be noted that the veteran's 
current claims are claims for increase, as opposed to claims 
for service connection.  Also, the veteran meets "veteran 
status" and has current disabilities that have been 
determined to be related to service.  See elements (1), (2), 
and (3) above.

The RO furnished the appellant a letter in April 2003 in 
which it advised the appellant of what information and 
evidence was needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Furthermore, the RO 
provided the appellant with the applicable rating criteria in 
subsequent supplemental statements of the case.  Thus, any 
error in the failure to issue a letter addressing the 
elements listed in Dingess/Hartman is harmless because the 
veteran either already meets these elements or is aware of 
what it would take to meet these elements.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected bilateral pes planus and 
bilateral hearing loss warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Pes Planus
The veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 5276, 
and he is in receipt of a 50 percent evaluation.  Under this 
regulatory provision, a rating of 50 percent is warranted 
where the veteran's pes planus is pronounced, and is 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The veteran testified at a September 2004 Board hearing that 
since his discharge from service, he has worked as fire watch 
in a ship building firm; but was laid off due to his 
inability to stand and walk around.  He also testified that 
he wears specially-made orthopedic shoes, as well as thick 
socks for support.  He noted that he takes Advil on an 
ongoing basis in order to deal with the pain.  Finally, he 
testified that he develops callosites and callus formations 
on his feet, which he shaves off himself using a razor.  

As noted above, VA granted a 50 percent evaluation for the 
service-connected bilateral pes planus.  This is the maximum 
schedular rating allowed for bilateral pes planus.  The Board 
also acknowledges that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, inasmuch as pes 
planus does not involve limitation of motion, the application 
of DeLuca is not warranted.   

Disabilities of the foot are evaluated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule.  The Board has 
considered all applicable rating codes; however, none of the 
applicable rating codes allow a schedular rating in excess of 
50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284 
(2005).  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
bilateral pes planus.  The governing norm in such exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 3 8 C.F.R. § 
3.321(b).  The Board further notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
bilateral pes planus.  There is also insufficient evidence to 
show marked interference with employment.  The veteran 
testified that he has been fired from jobs due to his 
inability to stand for extended periods of time; however, 
there is no evidence to show that his job performance is 
hindered to a degree beyond that which is already considered 
by the schedular ratings.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran alleged that his service-connected bilateral pes 
planus warranted a higher evaluation.  VA agreed with him and 
granted a 50 percent evaluation during the appeal period.  As 
noted above, this is the maximum schedular evaluation for the 
service-connected disability.  Therefore, the preponderance 
of the evidence is against the claim, and the claim for an 
increased rating for bilateral pes planus must be denied.  
The benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
The veteran served on active duty from April 1943 to November 
1943.  He became service connected for bilateral hearing loss 
by way of a November 2001 RO rating decision.  

The veteran filed the current claim in September 2002.  He 
testified in his September 2004 Board hearing that he wears a 
hearing aid and that he still has difficulty hearing people 
talk.  He finds that he has to read lips and feed off other 
visual clues, such as facial expressions.  He claims that he 
cannot follow the plot of movies except for action movies 
where the visuals are more important than the conversations.   

Post service evidence includes reports of three VA 
audiological examinations dated October 2001, October 2002, 
and January 2006.  Pure thresholds levels at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz and speech recognition 
scores were measured as follows:
	
			
      Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
October 2001		30  40  45  40   39      96		45  40  
50  40   44    96
October 2002		35  40  50  45   43      88		35  40  
40  55   43    92
January 2006	           40  50  55  55   50      80        
	45  50  55  50   50    84 	

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.).

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to 
the veteran's January 2006 audiological examination (which is 
the most recent examination and the examination that yields 
the most beneficial scores for rating purposes); the results 
yield a numerical designation of IV for the right ear 
(between 50 and 57 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination).  The 
examination yields a numerical designation of II for the left 
ear (between 50 and 57 average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  Hence, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at this 
time.

While the Board sympathizes with the veteran's hearing 
difficulties, the application of the numeric designations 
under the rating criteria for hearing loss do not allow for a 
compensable evaluation.  See Lendenmann, 3 Vet. App. at 349.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating in excess of 50 percent 
for bilateral pes planus is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


